In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-624V
                                    Filed: December 19, 2014

****************************
CHRISTINE L. TISHMACK,                    *
                                          *
                    Petitioner,           *     Ruling on Entitlement; Concession;
                                          *     Special Processing Unit; Tetanus,
                                          *     Diphtheria-acellular Pertussis; Tdap;
SECRETARY OF HEALTH                       *     Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                       *     Administration; SIRVA;
                                          *
                    Respondent.           *
                                          *
****************************
Kate Westad, Esq., Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Julia McInerny, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On July 18, 2014, Christine L. Tishmack filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury which
was caused by the tetanus, diphtheria-acellular pertussis [“Tdap”] vaccine she received
on July 22, 2011. Petition at 1. She claims she suffered “left shoulder pain, problems
and limitations including without limitation adhesive capsulitis secondary to vaccination.”
Id. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On December 19, 2014, respondent filed her Rule 4(c) report [“Res. Report”] in
which she concedes that petitioner is entitled to compensation in this case. Res. Report
at 5. Specifically, respondent indicates that she “believes that the alleged injury is


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
consistent with a shoulder injury related to vaccine administration (SIRVA).” Id.
Respondent agrees that petitioner’s injury lasted for more than six months. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2